Fletcher, J.
The Rev. Sts. c. 49, § 1, after providing that the putative father may be brought by a warrant before a justice of the peace, adds, that the said justice, “ after hearing him in his defence, may require him to give bond, with sufficient sureties, to appear and answer to the said complaint, at the next court of common pleas, and to abide the order of court thereon, and may order him to be committed, until such bond shall be given.” The second section provides, “that if the sureties in the bond shall, at any term of said court, object to being any longer held liable, or if the court shall, from any cause, deem it proper, the court may order a new bond to be taken ; and the defendant shall stand committed until he give such new bond.”
This is a statute provision for a bond; it is distinct from bail, which is a matter of common law, and it is only regulated by statute. Upon the withdrawal of the sureties, the court may order a new bond to be given, and the defendant *454to be committed for non-compliance with the order. But the court below treated this as a surrender by bail; and issued a peremptory warrant, without requiring or authorizing the defendant to give a new bond. For such a warrant the court below had no legal authority. On this ground, therefore, we are clearly of opinion that the petitioner was illegally committed, and that the writ must be granted.
But, even if the court below had followed the requirements of the statute, the commitment would, only have been for non-compliance with the order to give a new bond. This bond, and the commitment of the defendant for want thereof, being only preliminary, and to secure his appearing and abiding the orders of the court, are superseded by the final decree.
How long after such a decree the defendant may be retained in confinement, there is nothing in the statute to determine; but as this is essentially a civil proceeding, we are of opinion, that it must be governed by the analogy of other civil cases. The period of imprisonment must be such as, judged by this analogy, would be reasonable. What would be the reasonable limit of imprisonment in such a case, the court is not called upon to decide ; but the period of one hundred and fifty days, for which the prisoner has been imprisoned, is clearly unreasonable; and, on this ground, independently of the former, the court would have granted the writ.
On the return of the writ, the petitioner was discharged.